           Case 1:19-cv-07977-RA Document 156 Filed 06/23/20 Page 1 of 1
                                                                USDC-SDNY
                                                                DOCUMENT
                                                                ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                                    DOC#:
SOUTHERN DISTRICT OF NEW YORK                                   DATE FILED: 6/23/2020


 BRIAN SUGHRIM, et al.,

                             Plaintiffs,
                                                             No. 19-CV-7977 (RA)
                        v.
                                                                    ORDER
 STATE OF NEW YORK, et al.,

                             Defendants.


RONNIE ABRAMS, United States District Judge:

         The conference line for oral argument on Defendants’ motion to dismiss on June 25,

2020 at 2 PM is (888) 363-4749, and the access code is 1015508. This conference line is open to

the public. The Court will email the parties with information on the videoconferencing

technology.

SO ORDERED.

Dated:      June 23, 2020
            New York, New York

                                                 Ronnie Abrams
                                                 United States District Judge
